Citation Nr: 9924994	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TRIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from January 1951 to January 
1954.  He appealed to the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision of the RO, which denied, 
among others, his claim for a TRIU.  While his appeal 
initially included a claim for secondary service connection 
for diplopia ("double vision"), the Board granted that 
claim, in full, in its April 1997 decision.  Also in that 
decision, in light of that allowance, the Board remanded the 
claim for a TRIU to the RO for further development and 
consideration.  After the RO completed the development 
requested and continued to deny the claim for a TRIU, the 
appeal was returned to the Board, but only on the issue of 
whether the veteran is entitled to a TRIU because he didn't 
appeal the rating or effective date that the RO assigned for 
his diplopia.  See 38 C.F.R. § 20.200.

In his Substantive Appeal (on VA Form 9, Appeal to the 
Board), the veteran requested a hearing at the RO before a 
Member of the Board (i.e., a Travel Board hearing).  However, 
on the date of his hearing, November 1, 1996, he failed to 
report, and he did not contact VA to explain his absence or 
request that his hearing be rescheduled.  Therefore, the 
Board deems his request for a hearing withdrawn.  See 
38 C.F.R. § 20.704(d), (e).


REMAND

Although the Board previously remanded this case to the RO in 
April 1997, another remand is necessary to clarify the 
results of a February 1998 VA eye examination.  See 38 C.F.R. 
§ 4.2 (1998).  As part of that evaluation, the examining VA 
ophthalmologist completed a Goldmann Perimeter Chart, which 
is used to track the fields in which the veteran has diplopia 
("double vision").  After reviewing the plotted markings on 
the chart, the RO concluded they did not show evidence 
of diplopia within 40 degrees in the lateral or downward 
quadrants, or within 30 degrees in the upper quadrant; 
therefore, the RO assigned a noncompensable (0 percent) 
rating for the diplopia.  See 38 C.F.R. §§ 4.77, 4.84a, Code 
6090.  It appears, however, the examiner may have indicated 
several plottings on the chart, not only within the quadrants 
alluded to above, but also within 20 degrees or less of the 
central field of gaze-which, if true, means the veteran's 
visual acuity must be rated as 5/200 (and not 20/40 or 20/20 
as the RO apparently did).  This, in turn, may have an affect 
on whether he is entitled to a TRIU.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  Consequently, the VA 
ophthalmologist must be requested to interpret the findings 
he noted on the Goldmann Perimeter Chart, insofar as 
specifying how they correlate to the relevant rating criteria 
of 38 C.F.R. §§ 4.77, 4.84a, Code 6090.  See Kelly v. Brown, 
7 Vet. App. 471 (1995).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  If possible, the RO should have the 
VA ophthalmologist who examined the 
veteran in February 1998 submit an 
addendum statement interpreting the 
findings that he noted during that 
evaluation on the Goldmann Perimeter 
Chart, insofar as specifying how they 
correlate to the relevant rating criteria 
of 38 C.F.R. §§ 4.77, 4.84a, Code 6090.  
See also Kelly v. Brown, 7 Vet. App. 471 
(1995).  The claims folder, containing 
all evidence relevant to the case, 
including a complete copy of this REMAND, 
must be made available to the examiner 
for review prior to submitting his 
statement.  It must be typewritten, 
reflect consideration of this evidence, 
and include a discussion of the etiology 
and severity of the veteran's visual 
field loss and decreased visual acuity, 
citing, when necessary, to specific 
evidence in the record.

If it is not possible to have the VA 
ophthalmologist submit an addendum 
statement to the report of his earlier 
evaluation, then the RO should schedule 
the veteran for another VA ophthalmologic 
examination to obtain the necessary 
interpretation of the Goldmann Perimeter 
Chart, and any other necessary visual 
field and/or visual acuity testing 
concerning the severity of his diplopia.

2.  The RO should review the addendum 
statement or, if the veteran has to 
undergo another examination, the report 
of the ophthalmologic evaluation, to 
ensure that they address all of the 
issues and concerns that were noted in 
this REMAND.  If not, they should be 
returned as inadequate for rating 
purposes and any necessary corrective 
action taken.  38 C.F.R. § 4.2.

3.  Upon completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for a TRIU in light of any additional 
evidence.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all pertinent legal authority 
and precedent.

4.  If the benefits requested by the 
veteran are not granted to his 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case (SSOC) and give the veteran and his 
representative an opportunity to submit 
additional evidence or argument in 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford further consideration 
of the veteran's claim; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
He does not need to take any action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



